Citation Nr: 0728299	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-23 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right ankle 
condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran had active duty service from July 1952 to July 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In his July 2005 substantive appeal, the veteran appears to 
raise a claim for depression.  This issue is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All development action to fairly adjudicate the veteran's 
claim for service connection for a right ankle condition has 
been accomplished.  

2.  The medical evidence of record does not show that the 
veteran has a current right ankle condition etiologically 
related to any event during active service.  


CONCLUSION OF LAW

The veteran does not have a current right ankle condition 
etiologically related to any event during his active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).   

In this case, through a November 2004 letter, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate service connection claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim.  The 
Board notes that the veteran did not receive notice as to the 
information and evidence necessary to assign a disability 
rating or effective date in the event service connection is 
established until a March 2006 letter.  As such, there was a 
content error as to these elements.  The Board notes that the 
veteran, however, has not been prejudiced from this error 
because the denial of the claim in this appeal renders moot 
any question as to the appropriate disability rating or 
effective date to be assigned.  See Sanders, supra.; Simmons, 
supra.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  Initially, the Board points out 
that there is a discrepancy in the file and the veteran has 
been incorrectly advised that his service medical records 
were destroyed during a fire at the National Personnel 
Records Center (NPRC) in 1973.  His physical examination on 
entrance and discharge, as well as service medical records 
covering his period of service are of record- to include his 
injury to his right ankle.  Thus, the Board finds no reason 
to believe that any service medical records were destroyed.  
The veteran's VA medical records are also associated with the 
claims file.  In addition, the veteran identified receiving 
treatment from Mather Memorial Hospital in the late 1970s or 
early 1980 for an ankle sprain with x-rays showing an old 
fracture (to the best of his recall).  In response to the 
RO's request for such information, Mather Memorial Hospital 
provided pertinent July 2003 medical records.  In a February 
2005 letter, the veteran advised the Board that he attempted 
to obtain his 1980 medical records from Mather Hospital; 
however, they are no longer available. The Board also notes 
that the veteran was afforded a May 2005 VA examination in 
connection with his claim and that opinions have been 
obtained; thus, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim.  
See 38 C.F.R. § 3.159(c)(4).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.
 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Turning to the record, a September 1952 service medical 
record notes that the veteran turned his right foot in a hole 
and then had pain over his "left" heel in the soft tissue 
area.  The diagnosis was probable slight sprain.  Subsequent 
service medical records reflect treatment for unrelated 
conditions; however, they are silent for any further 
complaints, findings, or treatment pertaining to the 
veteran's right foot or right ankle.  The veteran's July 1954 
separation examination reflects that the veteran's lower 
extremities and feet were clinically evaluated and found to 
be normal.  

A July 2003 medical record from Mather Memorial Hospital 
reflects that the veteran was seen in the emergency room 
after he closed a screen door on his right heel.  This 
incident resulted in a skin laceration to the right heel area 
with no active bleeding.  He complained of mild pain.  The 
laceration was treated and he was released.   

A Mather Memorial Hospital record later in July 2003 reflects 
that the remaining sutures were removed from the veteran's 
right heel, and his wound was well-healed with no signs of 
infection.

VA outpatient medical records from June 2004 to October 2004 
are negative for any complaints, findings, or diagnosis of a 
right ankle condition.  The records only note that the 
veteran complained of tingling in the balls of his feet at 
times.  On examinations, there was no cyanosis, clubbing, or 
edema and no sores of the open areas on the balls of his 
feet.  

In the veteran's October 2004 claim for VA compensation, he 
asserted that he severely injured his right ankle after he 
fell down an 8 to 10 foot embankment in service.  He contends 
that he was sent to the medical center, where he was given 
aspirin, his ankle was taped up, and he was given crutches; 
however, no x-rays were taken.  He further contends that his 
right ankle has remained swollen ever since.  In addition, he 
stated that in the 1980s, he re-injured his ankle.  At that 
time, an x-ray was taken and he was informed that it showed 
an old break.  The veteran contends that was when he recalled 
the incident in service. 

During a November 2004 VA diabetic foot examination, the 
veteran denied any pain.  The right foot was found to have 
normal skin color, texture, temperature, and shape.  There 
were no lesions, no pitting edema, no muscle weakness, and 
pulses were palpable.
 
A March 2005 VA outpatient record reflects that the veteran 
complained of pain in his right ankle and shoulder since the 
cold weather started in December 2004.  On examination there 
was no swelling of the right ankle.  

The veteran underwent an April 2005 VA examination in 
connection with his claim for service connection for a right 
ankle condition.  The examiner reviewed the claims file.  
During the examination, the veteran complained of 
intermittent right ankle pain, mild weakness, stiffness, and 
occasional swelling.  The examination report noted that upon 
physical examination the veteran's right ankle had "no gross 
joint swelling, joint heat sensation, or joint effusion."  
The X-ray of the veteran's right ankle "reported no acute 
bony fracture or dislocation identified."  The examiner 
diagnosed the veteran with mild to moderate chronic pain 
syndrome.  He noted that there was small palpable mass noted 
at the distal tip of the lateral malleolus and right ankle.  
The examiner opined that the veteran's current right ankle 
condition is "less likely as not a result of his service 
connected injury."  The examiner explained that his opinion 
was based on "[a] nearly normal examination and [a] normal 
X-ray with a long time frame between a sprained ankle in the 
service and the current condition."  
 
Initially, the Board points out that, while the veteran's 
service medical records indicate that he was treated for a 
right ankle injury during service, there is no evidence 
showing a clear diagnosis of a current right ankle 
disability.  See 38 C.F.R. § 3.303(b) (isolated findings in 
service are insufficient to establish chronicity).  Hence, 
the Board finds that contrary to the veteran's contentions, 
none of the medical evidence of record indicates that the 
veteran developed a chronic right ankle disability as a 
result of active duty service.
 
Moreover, while the veteran asserts that he has continued to 
have right ankle pain since service and the May 2005 examiner 
diagnosed chronic pain syndrome, pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).
 
In this regard, the Board notes that there is no evidence of 
a current right ankle disability upon which to predicate a 
grant of service connection.  The record contains no medical 
evidence of any physiological condition underlying the 
veteran's complaints of right ankle pain.  Without medical 
evidence that the pain the veteran experiences constitutes a 
disability, service connection cannot be granted. Degmetich 
v. Brown, 104 F.3d 1328, 1330-1332 (a currently existing 
disability is required to establish service connection).  
Although the May 2005 VA examiner noted that there was small 
palpable mass noted at the distal tip of the lateral 
malleolus, the Board points out that a chronic right ankle 
disability was not diagnosed.  In fact, the VA examiner noted 
normal physical findings and diagnostic testing, to 
specifically include no evidence of fracture on x-ray.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
Where, as here, the only competent evidence establishes that 
the veteran does not have the disability for which service 
connection is sought; there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

However, even assuming, for the sake of argument that the 
veteran does, in fact, currently suffer from a right ankle 
condition, the May 2005 VA examiner opined that the veteran's 
current right ankle condition [chronic pain syndrome] is 
"less likely as not a result of his service connected 
injury."  The examiner explained that his opinion was based 
on "[a] nearly normal examination and [a] normal X-ray with 
a long time frame between a sprained ankle in the service and 
the current condition."  Furthermore, neither the veteran 
nor his representative presented or alluded to the existence 
of any contrary medical opinion (i.e., one that would support 
the veteran's assertions as to a nexus between any claimed 
disability and service).  
 
The Board has considered the assertions advanced by the 
veteran in connection with his current claim.  However, as a 
layperson without the appropriate medical training and 
expertise, he simply is not competent to provide probative 
(persuasive) evidence on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).
 
As the competent medical evidence does not show that the 
veteran has a right ankle disorder which is related to 
service, there can be no valid claim for service connection 
for that disability.  See Gilpin, supra; Brammer, 3 Vet. at 
225 (1992).  The Board concludes, accordingly, that the 
preponderance of the evidence is against 


the veteran's claim for service connection for a right ankle 
disability and the benefit-of-the-doubt doctrine is not 
applicable
 
 
ORDER

Entitlement to service connection for a right ankle 
disability is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


